Citation Nr: 1719552	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  07-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 27, 2015. 
 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION


The Veteran served on active duty from November 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The issue appealed was one of entitlement to a higher disability rating for posttraumatic stress disorder (PTSD).  The Board in October 2011 inferred a TDIU claim as also on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appealed claim for increased rating for PTSD was decided by the October 2011 decision, and is no longer the subject of appeal.  The TDIU issue, which the Board then remanded, remained on appeal and is adjudicated herein.   


FINDINGS OF FACT

The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities prior to August 27, 2015. 


CONCLUSION OF LAW

The requirements to establish entitlement to a TDIU have not been met for the period prior to August 27, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2008 prior to the RO's initial adjudication of the claim for service connection for PTSD, and by subsequent letters in May 2008 and September 2014 addressing the downstream issue of entitlement to unemployability benefits upon the grant of service connection and initial rating for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald,   789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, appropriate VCAA notice was provided addressing the TDIU claim, and the Agency of Original Jurisdiction (AOJ) readjudicated the claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App.   97 (2008) (holding that only substantial, and not strict, compliance with the terms       of    a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed an application for a TDIU in January 2012, contending that his service-connected PTSD rendered him unemployable.  He reported he last worked full time in December 2003, that his disability affected full time employment in July 2005, that he worked in law enforcement from 1971 to December 2003 and worked part time at a golf course in sales for 10 hours per week from April 2005 to July 2006.  He reported attaining a college education.  In a TDIU application received in February 2014, the Veteran reported his service-connected PTSD and heart disease rendered him unemployable.  He reported that he worked part time for a golf course as a pro golf clerk from May 2004 to November 2007, and became too disabled to work in July 2006.  He reported attaining a high school education.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or    follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one          is ratable at 40 percent or more and the combined rating is 70 percent or more.       38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

For a veteran to prevail on a TDIU claim, the record must reflect some factor       that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high    rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing    the physical and mental acts required for employment, not whether the claimant     can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In pertinent part, the Veteran's service-connected disabilities include PTSD rated  50 percent disabling, tinnitus rated 10 percent disabling and hearing loss rated noncompensably disabling, all effective from the July 31, 2006 date of service connection; and coronary artery disease  rated 30 percent disabling effective from the November 10, 2009 date of service connection.  This resulted in a combined rating of 60 percent from July 31, 2006, and 70 percent from November 10, 2009.  38 C.F.R. § 4.26 (2016).   

VA treatment records from 2003 to 2006 reflect the Veteran generally taking good care of himself, exercising regularly, drinking in moderation, and taking health supplements as well as regular medications for cardiovascular and joint health.  Multiple depression screenings over the period were negative for depression.  

Upon VA PTSD examination in December 2006, the Veteran was noted to have been seeing a private counselor weekly for PTSD since September 2006.  The Veteran endorsed increasing anger problems since his retirement from the police force, with his anger currently at a 6-7/10 level constantly, though with anger higher and more frequent shortly prior to his counseling sessions.  The examiner noted the Veteran graduated from college with a degree in public management.  While in college he worked as a dock truck loader.  He then had a career as a state highway patrol officer, retiring in December 2002 based on eligibility due to age and duration of work.  

Psychological testing was administered for the December 2006 examination, with results consistent with moderate PTSD and mild depression.  The examiner assessed that the Veteran had a good prognosis for improvement based on progress made in counseling, and specifically found that his PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood, or school, and did not result in total occupational and social impairment.  The examiner additionally found that the Veteran did not have reduced reliability and productivity due to PTSD, though he noted that the Veteran's anger had in the past occasionally resulted in decreased work quality.  

In a March 2007 statement, M.T., a private therapist who reported that she treated combat veterans on a contract basis in group settings, informed that she had treated the Veteran between July 2006 and March 2007 in individual and group settings.  She noted that the Veteran had reported symptoms including irritability, anger outbursts, sleeplessness, nightmares, isolation, avoidance of conflict, authority      and trust issues, emotional numbness, and daily ruminations about combat.  M.T. informed that the group sessions were helpful with the Veteran's socialization, but that he had difficulties related to his combat experiences.  

In an additional statement in December 2007, M.T. assessed that the Veteran chose a law enforcement career following service because that allowed him to make use of his sustained vigilance and skills in pursuing enemies which he learned in combat.  She added that the Veteran's "continually highly agitated state" also was compatible with law enforcement.  However, she concluded that the Veteran found his "reactivity" unsuitable following his retirement, and he would be "in conflict with others much of the time over small incidents."  She asserted that upon attempting part-time work at a golf course, he became very agitated with others, reported emotional instability, had impaired judgment, and had mood swings particularly when he had an experience which made him angry.  She further asserted that the Veteran remained socially isolated except for "only casual friendships" and "some church activities and his     golf games."  

In a December 2007 statement, the Veteran described difficulties during his work career including working the graveyard shift when he started because he could not sleep at night and continuing with the graveyard shift for 17 years, and switching work locations numerous times.  He conceded making "tremendous strides" working with his counselor on his PTSD over the past 16 months, though the condition persisted.  

The record contains a March 2008 letter by a private psychologist, C.P.B., who informed that the Veteran had initiated group therapy for PTSD in the fall of 2006.  
The psychologist concluded that the Veteran had delayed-onset PTSD which was moderate to severe, and which manifested following his retirement from a career    as a state highway patrol officer.  The examiner added that while the Veteran's grooming and hygiene were good and his intellectual functioning was average, his insight and judgment were poor and his short and long-term memory as well as concentration were impaired.  

In a June 2008 statement, the Veteran's spouse addressed changes in the Veteran's behavior following his retirement after 31 years and nine months as a police officer.  She informed that the Veteran became restless easily and had to be doing something all day.  He also did not communicate much with her, avoided crowds, was not very compassionate, and had many bad days when he was moody and may have snapped at her.  However, she informed that he had improved "quite a bit" since beginning therapy.  



In a January 2014 statement, the Veteran informed that he took a part-time job 
at a golf course in May 2004, ten hours per week, and that he worked there for approximately three years.  However, he reported that he found that he hated    working with the public and became agitated with fellow workers as well as customers.  He added that there were frequent arguments.  He then asserted that          he had to cease this work for his peace of mind and "for the safety of my fellow workers and the general public."  He added that he also tried volunteering at a food bank but only lasted two hours when he told the person in charge that he had to leave.  He asserted that he also tried work at a golf camp for children but only lasted four hours before he had to leave.  He asserted that he "finally gave up trying to find a      job of any sort that would be compatible with my mental anxiety."  He additional expressed a fear that due to his PTSD working would "inflate my anger issues."

Records received from the state highway patrol where he worked for 30 years inform that there were no concessions based on disability during the Veteran's career, and further inform that the Veteran retired with a state-paid lifetime pension of approximately $5,000 per month beginning in January 2003.  He retired with an "industrial disability retirement" without any disability noted.  

Upon VA examination in August 2015, the Veteran reported that he remained married with a good relationship with his spouse and their two children.  He also reported that he continued to enjoy golfing though sometimes losing interest, and enjoying physical fitness, going to the gym several times weekly.  He denied having friends, but rather asserted that he only had acquaintances.  The Veteran reported that he had difficulty working part-time at a golf course due to PTSD symptoms, but that he now performed maintenance work at a golf course twice-yearly in exchange for free use of the course.  He reported that his symptoms of PTSD began following his retirement in 2003 and had somewhat worsened over time, particularly difficulties with anger and anxiety, though he also endorsed hypervigilance, intrusive memories, nightmares, sleep difficulties, and avoidance behaviors.  He also reported road rage with outbursts.  However, he did not take medication for his PTSD.  

The August 2015 examiner assessed that the Veteran suffered from depressed mood, anxiety, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances.  However, the report of the Veteran's presentation reveals no dysfunction, with adequate grooming and hygiene; appearing alert, cooperative, and engaged; demonstrating fluent speech and logical thought processes; mood generally euthymic with congruent affect; and intact judgment         and insight.  The examiner concluded that the Veteran the Veteran's PTSD resulted     in occupational and social impairment with reduced reliability and productivity.  Impairment in most areas or total social and occupational impairment was not shown. 

Received into the record are November 2015 statements by three fellow veterans     in a support group with the Veteran.  These veterans inform that they have known each other approximately 10 years and met on Wednesday nights to talk. They report witnessing the Veteran become angry easily over small things.  

A May 2016 letter from a manager at a golf course where the Veteran had worked as a volunteer informs that the Veteran was turned down for a paid position at the golf course due to the Veteran's issues dealing with the public.  The manager noted that the Veteran had "let his temper get the best of him" when volunteering at multiple golf events, upsetting customers.  The manager opined that the Veteran "should not be in a position that requires him to deal with a lot of different people because of his temper and ability to understand people['s] situations."

At a May 2016 VA mental health examination, the Veteran reported having a "great" relationship with his wife of 50 years and also getting along very well with his two grown children.  He denied socializing much outside the family and also reported difficulty meeting new people or getting along with people he did not know.  He reported still playing golf, but often lost his temper when playing. The examiner noted the Veteran's work history of 30 years as a highway patrol officer with retirement in 2003.  After an initial two years of retirement he worked as a front- desk clerk at a golf course for two years, did odd jobs around the course, and worked occasionally as a cook.  However, the Veteran reported that during the two years 
as a golf course clerk he had increasing difficulty getting along with his supervisor, ultimately resigning from the position in 2007.  He subsequently worked as a volunteer at a golf course in exchange for golf course privileges, working as a marshal, a starter, and a maintenance worker.    

In a May 2016 statement, the Veteran contended that he had been "unemployable since at least May of 2004."  He informed that he had seen counselors and therapists for his PTSD since 2007 and 2008, and noted that obtained records of treatment indicate the Veteran's difficulties getting along with others.  He reported that the golf course where he had worked part-time had gone out of business in 2010 and    he could not obtain a statement from that business regarding his work.  He did submit a statement from the second golf course, as noted above.  

The Board has carefully considered the entirety of the record.  While the Board notes the Veteran's reported anger issues and difficulty working with others, the Board does not find that this was preclusive of the Veteran obtaining or sustaining substantially gainful employment during the claim period prior to August 27, 2015.  To the contrary, treatment and examination records relevant to this period do not reflect that the Veteran had such severe anger, concentration impairment, and other dysfunction related to his service-connected PTSD as to preclude obtaining or retaining gainful employment.  The Veteran has a college degree and 30 years       of experience in law enforcement, and there is little in the record to indicate that during the claim period prior to August 27, 2015 the Veteran would be precluded from engaging in clerical work in the law enforcement field which did not require significant public interaction.  

The Board notes that the therapist M.T.'s assessment of the Veteran's social isolation leaves out the Veteran's long and reportedly good relationship with his wife, his good relations with his children, and his continued meeting with a group of veterans that remained together long after they ceased meeting in a therapy setting.  She also discounts interactions the Veteran has when playing golf and at church.  M.T. thus appears to find that the Veteran is socially isolated by minimizing the significant social interactions sustained by the Veteran.  The Board does not find that the record reflects significant social isolation due to PTSD during the period of the claim prior to August 27, 2015.  

While the record reflects that the Veteran was unable to secure employment at a golf course due to past incidents in which he treated customers poorly, the inability to secure employment which the Veteran desires to perform following his career in law enforcement is not determinative of whether the Veteran could be substantially gainfully employed in other situations.  See Van Hoose, 4 Vet. App. at 363 (the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment).  

Regarding his other service-connected disabilities, the Veteran alleges his coronary artery disease has contributed to his unemployability.  He has not alleged that        his tinnitus or hearing loss have done so.  The record does not reflect that these conditions are preclusive of substantially gainful employment, either in isolation    or when considered together with his service-connected PTSD.  

In this regard, treatment records reflect that while the Veteran is status-post heart attacks in the 1990s and coronary artery bypass grafts (CABGs) in 2007, he is not significantly impaired in his activities due to his service-connected coronary artery disease.  Rather, treatment and examination records during the claim period reflect that he consistently worked out at the gym multiple times per week and has not reported cardiovascular limitation.  Difficulties with his joints, including foot pain, have been the limiting factor in his activities.  

A VA examination in March 2011 noted the Veteran's history of two heart attacks in 1994 and CABG.  The Veteran reported no restrictions of his activities at the March 2011 examination associated with cardiovascular disease, and reported experiencing no symptoms with activity.  He was able to use a stationary bicycle    for 30 minutes.  While he experienced some shortness of breath, this was attributed to his chronic obstructive pulmonary disease.  

At a VA examination in August 2015, the examiner assessed that the Veteran would be able to do light work with prolonged standing, walking, bending, lifting, pushing, and pulling, and that his cardiac condition would not affect his performance of sedentary work.  Similarly, audiometric testing over the claim period has not reflect significant hearing loss so as to warrant a compensable rating, and such testing does not reflect significant impairment in work activities associated with service-connected hearing loss or tinnitus.  

In sum, the Board finds the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran was unemployable due to service-connected disabilities during the period prior to August 27, 2015, and the claim        is denied.  38 C.F.R. §§ 3.340(a)(1), 4.15, 4.16(a), (b).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.    See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to TDIU prior to August 27, 2015 is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


